PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                             No. 00-4767
WILEY GENE WILSON,
              Defendant-Appellee.
                                        
UNITED STATES OF AMERICA,               
                 Plaintiff-Appellee,
                 v.                             No. 00-4807
WILEY GENE WILSON,
             Defendant-Appellant.
                                        
           Appeals from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                    (CR-00-70-H, CR-00-79-H)

                       Argued: May 10, 2001

                      Decided: August 16, 2001

     Before NIEMEYER and GREGORY, Circuit Judges, and
        Arthur L. ALARCON, Senior Circuit Judge of the
      United States Court of Appeals for the Ninth Circuit,
                     sitting by designation.



Affirmed in part, reversed in part, and remanded by published opin-
ion. Judge Niemeyer wrote the opinion, in which Judge Gregory and
Senior Judge Alarcon joined.
2                     UNITED STATES v. WILSON
                             COUNSEL

ARGUED: Anne Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellant. Christopher G. Browning, Jr.,
HUNTON & WILLIAMS, Raleigh, North Carolina, for Appellee. ON
BRIEF: Janice McKenzie Cole, United States Attorney, Raleigh,
North Carolina, for Appellant. Carolyn A. Dubay, HUNTON & WIL-
LIAMS, Raleigh, North Carolina, for Appellee.


                             OPINION

NIEMEYER, Circuit Judge:

   On the motion of Wiley Gene Wilson, the district court dismissed
an indictment charging him with escape on the ground that the prose-
cution was motivated by vindictiveness. The court found that the U.S.
Attorney for the Eastern District of North Carolina prosecuted Wilson
on the request of the U.S. Attorney for the District of South Carolina
solely in furtherance of personal animus against Wilson based on Wil-
son’s successful appeal of an unrelated conviction obtained by the
South Carolina U.S. Attorney. The court denied Wilson’s motion to
dismiss for lack of venue.

   Because Wilson failed to satisfy the rigorous standard for overcom-
ing the presumption of prosecutorial regularity, we reverse, reinstate
the indictment, and remand for further proceedings. We affirm the
district court’s venue ruling.

                                   I

   In April 1997, Wiley Gene Wilson was arrested in Pageland, South
Carolina, for possessing a firearm while being a felon, in violation of
18 U.S.C. § 922(g). At the time of his arrest, Wilson was in violation
of the parole conditions of a 1983 conviction for kidnapping as a
result of charges that had been filed against him in a Nevada state
court for attempted theft. Based on this parole violation, Wilson was
incarcerated at the federal prison in Butner, North Carolina, and
began serving the remaining seven-plus years of his sentence for the
                      UNITED STATES v. WILSON                        3
kidnapping conviction. When Wilson was convicted on the firearm-
possession charge, he was given a 210 month term of imprisonment
to be served at Butner consecutive to the kidnapping sentence.

   Shortly after Wilson’s conviction for possessing a firearm, the Fed-
eral Bureau of Prisons transferred Wilson from Butner to Nevada
under the Interstate Agreement on Detainers Act for the limited pur-
pose of permitting him to respond to the state theft charges pending
against him there. Prior to his transfer, Wilson signed an agreement
in which he acknowledged that he was being temporarily transferred
to state custody; that he was aware that state officials were not to
release him into the community; that he would not receive credit for
his federal sentence for any period of time he was in the community
following an erroneous release by state officials; and that he would
call the Bureau of Prisons immediately should he be released or trans-
ferred to anywhere other than to federal custody.

   In December 1998, a month after Wilson was transferred from But-
ner to Nevada, the Nevada charges were resolved with the imposition
of a sentence for time served. Instead of returning Wilson to the
Bureau of Prisons, Nevada authorities released him into the commu-
nity because of a mix-up in paperwork resulting from Nevada’s prose-
cution of Wilson under an alias. Instead of notifying Nevada
authorities of the mix-up or calling the Federal Bureau of Prisons, as
he had agreed to do, Wilson fled to El Monte, California. He was
found a few weeks later at his sister’s home and was returned to But-
ner in January 1999 to serve the remainder of his sentences for the
1983 kidnapping conviction and for the 1998 firearm-possession con-
viction.

   Upon Wilson’s reincarceration, Deputy U.S. Marshal John Hardy
of the Eastern District of North Carolina promptly opened a file in
which he recommended that Wilson be prosecuted for escape. Hardy
was, however, unsure in which district venue was proper for the
alleged offense. After consulting an Assistant U.S. Attorney in the
Eastern District of North Carolina, who advised him that venue lay
in the District of Nevada, Deputy Marshal Hardy forwarded his report
to the U.S. Attorney’s Office in the District of Nevada. Wilson was
never prosecuted in Nevada, however, because authorities in Nevada
did not agree that venue was appropriate there.
4                           UNITED STATES v. WILSON
   During the same period and parallel to Hardy’s efforts, Assistant
U.S. Attorney William Day and Deputy U.S. Marshal James Batey,
both of whom were from the District of South Carolina and had been
involved with Wilson’s firearm-possession prosecution, inquired
about the status of a prosecution of Wilson for escape. Even after
Batey was told that the prosecution had been transferred to the Dis-
trict of Nevada, he continued to direct inquiries about its status to
North Carolina. Eventually Batey prepared a memorandum, dated
January 25, 2000, describing the facts of escape and requesting that
the matter be considered for prosecution in North Carolina. He sent
the memorandum to Deputy Marshal Tex Lindsey in the Eastern Dis-
trict of North Carolina. The memorandum noted that Wilson had
"threatened the original sentencing judge [in the firearm-possession
case] and had filed numerous actions against jailers and U.S.M.S. per-
sonnel." As Batey later explained, the threat had been reported to the
marshals and the judge by one of Wilson’s fellow inmates.

   In March 2000, a month and a half after Batey’s memorandum was
first sent, and more than a year after Wilson was returned to Butner,
his conviction for firearm possession was vacated on appeal because
the firearm was obtained pursuant to an unconstitutional automobile
stop. See United States v. Wilson, 205 F.3d 720, 724 (4th Cir. 2000)
(en banc). The day after the opinion was released, efforts to have Wil-
son prosecuted for escape were stepped up when Deputy Marshal
Batey’s January 25 memorandum was faxed to the U.S. Attorney in
South Carolina. On March 14, 2000, a few days after receiving the
memorandum, the U.S. Attorney for the District of South Carolina
sent an e-mail message to the U.S. Attorney for the Eastern District
of North Carolina, requesting that Wilson be prosecuted for escape.1
    1
     The e-mail reads:
        I am writing to request that your district consider the prosecution
        of Wiley Gene Wilson for his escape from FCI Butner, NC cus-
        tody in December of 1998. Actually, Mr. Wilson escaped while
        he was in Nevada on a writ for disposition of state charges there
        — he was in federal custody pursuant to this district’s (South
        Carolina) prosecution of him for firearm offenses. I understand
        it is your district that can prosecute this escape since he was to
        return to Butner upon disposition of the Nevada matters.
                        UNITED STATES v. WILSON                          5
This memorandum contained a handwritten notation that an indict-
ment would have to be obtained soon because Wilson’s release from
Butner might be "imminent."2 Based on this request and after a pro-
secutorial memorandum was prepared, the U.S. Attorney for the East-
ern District of North Carolina obtained an indictment against Wilson
on April 18, 2000, charging him with escape. After the factual basis
for the charge was further investigated, a superseding indictment
making corrections was obtained and filed on May 17, 2000.

   Wilson filed a motion to dismiss the indictment charging him with
escape on the ground that it was brought vindictively and selectively
to punish him for successfully invoking his appeal rights in the
firearm-possession case. He also contended that venue did not lie in
the Eastern District of North Carolina.

   In his motion to dismiss, based on "vindictive and selective prose-
cution," a motion which commenced a procedural thicket, Wilson
requested that the indictment be dismissed or, alternatively, that he be
afforded discovery on his claim. The motion relied on (1) Wilson’s
successful appeal of his firearm-possession conviction; (2) the timing

    Deputy U.S. Marshal Jim Batey of the Florence office has previ-
    ously corresponded regarding this matter with Deputy U.S. Mar-
    shal Tex Lindsey of your district (back in January of this year).
    The Marshal’s office was particularly interested in having Mr.
    Wilson prosecuted because of his threats against the sentencing
    Judge and other aggravating factors.
    The matter recently came to my attention because Mr. Wilson’s
    conviction by this district was vacated by the Fourth Circuit
    (2000 WL 253604 March 7th en banc). This district seeks Mr.
    Wilson’s escape prosecution, not because of the Fourth Circuit’s
    decision, but because we consider Mr. Wilson dangerous —
    thus, the DUSM made his request long before the recent appel-
    late court decision.
     If you are interested, you could have someone contact AUSA
     Bill Day (843/667-3982) of this district or DUSM Jim Batey
     (843/662-0750) for more details; or feel free to call me.
  2
    In fact, it appears that Wilson becomes eligible for parole on his kid-
napping sentence in November 2001.
6                      UNITED STATES v. WILSON
of the escape prosecution, which commenced immediately after Wil-
son’s success in the firearm-possession case; and (3) the alleged
"manufacture" of an escape charge, based on the negligence of
Nevada authorities, more than a year after Wilson was reincarcerated.
On these facts, Wilson requested that the district court "presume vin-
dictiveness" by the prosecutor in the Eastern District of North Caro-
lina or, alternatively, order discovery. In its response, the government
provided factual support for the charging decision, which included
both the Batey memorandum of January 25, 2000, authored before the
Fourth Circuit’s ruling in the firearm-possession case, and the South
Carolina U.S. Attorney’s e-mail memorandum of March 14, 2000, to
the U.S. Attorney in the Eastern District of North Carolina, authored
after the Fourth Circuit’s ruling in the firearm-possession case.

   The district court rejected Wilson’s venue challenge, but, because
Deputy Marshal Batey’s January 25 memorandum had been faxed to
the U.S. Attorney for South Carolina immediately on the heels of
Wilson’s successful appeal and because the memorandum exagger-
ated Wilson’s alleged threat against the sentencing judge, the court
concluded that Wilson had shown enough to justify requiring the gov-
ernment to respond to discovery on Wilson’s vindictiveness claim.
The court stated, "the evidence presented does not raise a procedural
presumption that the prosecutors acted selectively or vindictively.
However, the court [does] find that the existing evidence [is] suffi-
cient to warrant a full and adequate discovery period." The govern-
ment objected to the court’s ruling and sought a protective order
based on 5 U.S.C. § 301 and 28 C.F.R. § 16.21 et seq., which regulate
the disclosure of such prosecutorial information. Pending a ruling on
its motion, the government refused to comply with subpoenas or turn
over requested documents. Without resolving this discovery dispute,
the district court held an evidentiary hearing on the vindictiveness
claim on August 14, 2000.

   After Wilson argued the significance of the two memoranda that
the government had attached to its initial response to the motion to
dismiss, as well as the timing of the indictment charging escape, the
district court found that Wilson had made a "prima facie showing of
an unusual prosecution." The court explained:

    She [counsel for Wilson] has correctly stated that she
    doesn’t have a lot of evidence but the documents that she
                      UNITED STATES v. WILSON                         7
    has been given, the memorandum from [South Carolina U.S.
    Attorney] J. Rene Josey and the memorandum from [Deputy
    Marshal] James [Batey], if you consider the dates and you
    consider that this was an escape that allegedly occurred a
    year plus and then all of a sudden three or four or five or six
    days after the 4th Circuit’s decision comes down, appears to
    me, Mr. Renfer, there was quite a bit of activity and I would
    conclude that that’s enough to at least make an initial show-
    ing.

After the government presented testimony, the court concluded that
Wilson had proved, by clear and convincing evidence, that "the prose-
cution of Wiley Wilson was vindictive." The court stated:

    I base my decision heavily on government’s Exhibit No. 2,
    the memorand[um] [of March 14, 2000] between United
    States Attorney Josey and United States Attorney Cole of
    the Eastern District of North Carolina.

      I further base my decision on the testimony of Deputy
    United States Marshal [Batey], who testified that he pursued
    Wilson’s prosecution solely because of [South Carolina]
    Assistant United States Attorney Day’s request. I find that
    Day’s activity was concurrent in time with the appeal before
    the 4th Circuit for the underlying prosecution.

       It is clear that Deputy United States Marshal [Batey]
    found the defendant "very aggravating" and wanted him
    prosecuted. The court discounts the memo’s reference to the
    defendant’s threats on a U.S. Judge in that the government’s
    witness, Deputy U.S. Marshal [Batey], testified that the
    judge and the Federal Public Defender, who was also men-
    tioned, were not concerned about these threats.

       The court also considers the indictment of the defendant
    coming one plus years after the escape and some few days
    after the vacation by the 4th Circuit of the underlying con-
    viction to weigh toward the overall evidence supporting vin-
    dictiveness.
8                      UNITED STATES v. WILSON
      I find there was a vindictive animus by Department of
    Justice persons.

Accordingly, the court dismissed the indictment.

   The government filed a motion for reconsideration, arguing (1) that
the district court never ruled on the discovery dispute over the gov-
ernment’s request for a protective order and (2) that the court never
imposed the burden on Wilson of establishing facts to justify a pre-
sumption of vindictiveness before authorizing discovery and shifting
the burden of production to the government. The government then
waived the regulation of its prosecutorial decisionmaking and pro-
vided the court with further details of the decision to indict Wilson
for escape. The prosecutors in the Eastern District of North Carolina
stated that they reviewed the file independently to ascertain whether
they could prove the elements of an escape, noting the office’s well-
established policy to "prosecute all escapes from our district if we can
prove the elements of the crime." They also noted their preparation
of a "prosecution memorandum" on March 30, 2000, outlining the
facts, evidence, legal and evidentiary issues, witnesses, and penalties.
In addition, the government provided affidavits showing that Wilson
had a long criminal record, perpetrated through at least 17 aliases, and
that the prosecutors in the District of South Carolina had concluded
that Wilson was a "career criminal who is a danger to the commu-
nity." South Carolina Assistant U.S. Attorney Day stated that he had
long believed that Wilson should be prosecuted for the escape and
had begun his efforts to this end over a year before the Fourth Circuit
vacated the firearm-possession conviction. And when the Fourth Cir-
cuit vacated the firearm-possession conviction, he, together with Dep-
uty Marshal Batey, visited the U.S. Attorney for South Carolina to
recommend the commencement of an escape prosecution in North
Carolina because of their belief that Wilson’s release would pose a
threat to the community.

   The district court considered the new evidence introduced by the
government but denied its motion for reconsideration. The court noted
that "the government does not provide the independent reasons neces-
sary to thwart the presumption of vindictiveness raised by the defen-
dant." Moreover, on the question of whether Wilson actually proved
vindictiveness, the court found:
                       UNITED STATES v. WILSON                         9
       First, it is clear from the record that it had been well over
    a year between the time defendant was erroneously released
    and the time that a decision was made to prosecute this case.
    During that year no one had shown any interest in prosecut-
    ing this case.

                            *      *     *

       Second, based on evidence presented at the evidentiary
    hearing, the court does not find the alleged threat to Judge
    Currie to have been serious or even tenable. Having exam-
    ined the vast record in this matter, the court cannot find
    credible evidence that suggests that the defendant poses a
    serious danger to the community.

       Finally, the defendant has provided substantial evidence
    that the U.S. Attorney in South Carolina prevailed upon the
    U.S. Attorney in this district to bring the current charges
    against him. When the memorandum from Deputy Marshal
    James Batey, which was faxed to the U.S. Attorney’s office
    in South Carolina on March 8, 2000, the day after defendant
    won his appeal, was not sufficient to spur the U.S. Attorney
    for the Eastern District of North Carolina to prosecute, the
    sitting U.S. Attorney in South Carolina personally requested
    the sitting U.S. Attorney in this district to prosecute.

The court also found that "‘but for’ defendant’s successful appeal and
the personal request of the U.S. Attorney in South Carolina, the gov-
ernment would not have prosecuted this matter."

   The government filed this appeal challenging the district court’s
conclusion, as a matter of law, that Wilson provided enough evidence
to require discovery on his vindictive prosecution claim or to establish
a presumption of vindictiveness, as well as the court’s factual finding
of an actual vindictive motivation in seeking the indictment charging
Wilson with escape. Wilson cross-appealed, challenging venue in the
Eastern District of North Carolina.

                                   II

   Wilson’s motion to dismiss based on prosecutorial vindictiveness
asserted that his prosecution in North Carolina for escape, undertaken
10                     UNITED STATES v. WILSON
only after his successful appeal in the firearm-possession case in
South Carolina, was pursued to punish him for his success in having
the firearm-possession conviction vacated. He contended below that
the U.S. Attorney in North Carolina acted on the request of the U.S.
Attorney in South Carolina who had a personal interest in punishing
Wilson for his successful appeal and that the North Carolina prosecu-
tion was therefore motivated by actual vindictiveness. Wilson main-
tained that his prosecution for escape was not a "legitimate response"
to the escape which occurred over a year earlier. The district court
agreed and dismissed the indictment.

   The government contends on appeal that the district court clearly
erred in finding as fact that the prosecutors in the Eastern District of
North Carolina held a vindictive animus against Wilson in prosecut-
ing him or that they failed to act independently of the U.S. Attorney
for the District of South Carolina in making the charging decision. It
also contends that the district court erred as a matter of law by apply-
ing a presumption of vindictiveness because the prosecution of Wil-
son for escape was independent of the firearm-possession conviction
obtained by the District of South Carolina and later vacated.

   In addressing the complicated jurisprudence of a prosecutorial vin-
dictiveness claim, we must thus determine both (1) whether the find-
ing that Wilson’s prosecution for escape was actually motivated by
prosecutorial vindictiveness is supported by the evidence and (2)
whether, as a legal matter, the district court correctly relied on a pre-
sumption of vindictiveness in the circumstances presented to it.

                                   A

   It is now well established that a prosecutor violates the Due Pro-
cess Clause of the Fifth Amendment by exacting a price for a defen-
dant’s exercise of a clearly established right or by punishing the
defendant for doing what the law plainly entitles him to do. See
United States v. Goodwin, 457 U.S. 368, 372 (1982); North Carolina
v. Pearce, 395 U.S. 711, 724 (1969). Thus, if a prosecutor responds
to a defendant’s successful exercise of his right to appeal by bringing
a more serious charge against him, he acts unconstitutionally. See
Blackledge v. Perry, 417 U.S. 21, 28-29 (1974). Such retaliatory con-
duct amounts to vindictive prosecution and is unconstitutional.
                       UNITED STATES v. WILSON                       11
Indeed, "[t]o punish a person because he has done what the law
plainly allows him to do is a due process violation of the most basic
sort, and for an agent of the [United States] to pursue a course of
action whose objective is to penalize a person’s reliance on his legal
rights is ‘patently unconstitutional.’" Bordenkircher v. Hayes, 434
U.S. 357, 363 (1978) (citations omitted).

   To establish prosecutorial vindictiveness, a defendant must show,
through objective evidence, that (1) the prosecutor acted with genuine
animus toward the defendant and (2) the defendant would not have
been prosecuted but for that animus. See Goodwin, 457 U.S. at 380
n.12 (noting that the charges must be brought "solely to ‘penalize’ the
defendant and could not be justified as a proper exercise of prosecu-
torial discretion"); United States v. Sanders, 211 F.3d 711, 717 (2d
Cir. 2000).

   If the defendant is unable to prove an improper motive with direct
evidence, he may still present evidence of circumstances from which
an improper vindictive motive may be presumed. To invoke such a
presumption, a defendant must show that the circumstances "pose a
realistic likelihood of ‘vindictiveness.’" Blackledge, 417 U.S. at 27.
By recognizing the possibility of creating a presumption that shifts the
burden to the government to justify its conduct, not only is vindictive
prosecution deterred, but also defendants are "freed of [the] apprehen-
sion of such a retaliatory motivation." Goodwin, 457 U.S. at 376. But
such a presumption is warranted only when circumstances warrant it
for all cases of the type presented. See id. at 381. Because the pre-
sumption of vindictiveness must be applicable to all cases presenting
the same circumstances, it will rarely, if ever, be applied to prosecu-
tors’ pretrial decisions. See id. Because of the broad discretion given
prosecutors and the wide range of factors that may properly be con-
sidered in making pretrial prosecutorial decisions, "a prosecutor
should remain free before trial to exercise [that] broad discretion
entrusted to him to determine the extent of the societal interest in
prosecution. An initial decision should not freeze future conduct." Id.
at 382. "Thus, a change in the charging decision made after an initial
trial is completed is much more likely to be improperly motivated
than a pretrial decision." Id. at 381 (emphasis added). When a pre-
sumption of vindictiveness is warranted, the burden shifts to the gov-
12                     UNITED STATES v. WILSON
ernment to present objective evidence justifying its conduct. See id.
at 374, 376 n.8.

   Although prosecutorial decisions must not be made in retaliation
against defendants for exercising their legal rights, courts must none-
theless be cautious not to intrude unduly in the broad discretion given
to prosecutors in making charging decisions. Indeed, a prosecutor’s
charging decision is presumptively lawful. See United States v. Arm-
strong, 517 U.S. 456, 464 (1996). As the Armstrong Court noted:

     A selective-prosecution claim asks a court to exercise judi-
     cial power over a "special province" of the Executive. The
     Attorney General and United States Attorneys retain broad
     discretion to enforce the Nation’s criminal law. . . . As a
     result, [t]he presumption of regularity supports their pro-
     secutorial decisions and, in the absence of clear evidence to
     the contrary, courts presume that they have properly dis-
     charged their official duties. In the ordinary case, so long as
     the prosecutor has probable cause to believe that the accused
     committed an offense defined by statute, the decision
     whether or not to prosecute, and what charge to file or bring
     before a grand jury, generally rests entirely in his discretion.

Id. (internal quotation marks and citations omitted). The same may be
said of vindictive prosecution claims.

   Because of this necessary presumption of prosecutorial regularity,
a presumption of vindictive prosecution, or any other type of selective
prosecution, must be supported by a showing sufficiently strong to
overcome the presumption of prosecutorial regularity. Indeed, even
before a court allows a defendant to have discovery on the govern-
ment’s prosecutorial decisions, the defendant must overcome a signif-
icant barrier by advancing objective evidence tending to show the
existence of prosecutorial misconduct. The standard is a "rigorous"
one. Id. at 468. As we summarized the standard more fully in United
States v. Olvis:

     Just as the standard for ultimately proving a selective prose-
     cution claim is a rigorous one, so too is the evidentiary
     threshold for obtaining discovery from the government to
                      UNITED STATES v. WILSON                       13
    support such a claim. A significant barrier to discovery is
    necessary because discovery "imposes many of the costs
    present when the government must respond to a prima facie
    case of selective prosecution"; it diverts governmental
    resources and discloses prosecutorial strategies.

97 F.3d 739, 743 (4th Cir. 1996) (quoting Armstrong, 517 U.S. at
464); see also Sanders, 211 F.3d at 717 (holding that the standard for
ordering discovery on a vindictive prosecution claim is the same as
that for ordering discovery on a selective prosecution claim).

  We review the district court’s orders for discovery and establishing
a presumption of vindictive prosecution de novo because we are
determining the legal adequacy of the evidence to support such
orders. See Olvis, 97 F.3d at 743.

                                  B

   We address first whether Wilson satisfied his burden of proving
that the decision by the U.S. Attorney in the Eastern District of North
Carolina to prosecute Wilson for escape was motivated by actual vin-
dictiveness — in this case by reason of the personal interest of the
U.S. Attorney in South Carolina to punish Wilson for appealing his
firearm-possession conviction and having it vacated. To establish
actual vindictiveness, Wilson must prove not only that the prosecutor
charging him with escape harbored vindictive animus but also that he
pursued the escape prosecution solely to punish Wilson for his suc-
cess in the South Carolina case. See Goodwin, 457 U.S. at 380 n.12.
Indeed, Wilson must carry the heavy burden of proving that the
escape prosecution "could not be justified as a proper exercise of pro-
secutorial discretion." Id.

   We come to this question by first recognizing the undisputed facts
that buttress the presumption of "regularity" in the escape prosecu-
tion. See Armstrong, 517 U.S. at 464. First, in this case the govern-
ment had evidence that Wilson failed to report to the Federal Bureau
of Prisons upon his release by Nevada authorities and that he did so
knowingly because he signed an agreement that clearly described his
responsibilities. Second, a grand jury found that the evidence sup-
ported a finding of probable cause that Wilson violated 18 U.S.C.
14                      UNITED STATES v. WILSON
§ 751 (punishing escape). Third, the facts giving rise to the escape
prosecution were unrelated to the facts giving rise to the firearm-
possession case and therefore merited at least one initial review for
prosecution. Fourth, the prosecutor in the firearm-possession case was
different from the prosecutor who had jurisdiction over the escape
prosecution. Fifth, efforts to initiate the escape prosecution began
immediately after the escape and long before the firearm-possession
conviction was vacated, and no decision was ever made not to prose-
cute the escape charge. And finally, the U.S. Attorney for the Eastern
District of North Carolina had a policy of prosecuting all escapes.

   Wilson’s theory of demonstrating actual vindictive animus relies
on an ability to prove that the South Carolina U.S. Attorney held a
vindictive animus based on Wilson’s successful appeal of his firearm-
possession conviction and that this animus was somehow transferred
to the U.S. Attorney for the Eastern District of North Carolina
through the March 14 e-mail. But Wilson has presented no evidence
to support this theory. The only communication in the record between
the South Carolina U.S. Attorney and the North Carolina U.S. Attor-
ney is the March 14 e-mail in which Wilson’s prosecution for escape
is "requested." In support of the request, the South Carolina U.S.
Attorney summarized the facts of escape and expressed the opinion
that Wilson’s release from prison would pose a danger to the commu-
nity. There is nothing in the e-mail, or elsewhere in the record, to sug-
gest that the U.S. Attorney in North Carolina was required to act on
the request or felt any compunction to act for any reason other than
the duty to prosecute cases in the public interest. As it turned out, a
deputy marshal in the Eastern District of North Carolina had already
opened a file shortly after the escape, revealing that district’s preexist-
ing interest in the prosecution. Moreover, the U.S. Attorney for the
Eastern District of North Carolina had a policy of prosecuting all
escapes. The delay in prosecuting Wilson’s escape was attributed to
confusion with the District of Nevada over venue. Finally, when the
U.S. Attorney in North Carolina received the e-mail request from the
South Carolina U.S. Attorney, the matter was assigned to an Assistant
U.S. Attorney in North Carolina who prepared a prosecution memo-
randum noting reasons that justified the prosecution. There is no evi-
dence that the North Carolina U.S. Attorney or her assistants acted
with any purpose of punishing Wilson’s victory in the firearm-
possession case or of vindicating any personal interest of the U.S.
                       UNITED STATES v. WILSON                        15
Attorney in South Carolina to punish Wilson for exercising his right
to appeal the South Carolina conviction.

   Wilson’s theory on proving causation — that his prosecution for
escape was undertaken solely because of vindictiveness — is even
more lacking of evidentiary support. He argues that because (1) the
escape prosecution followed on the heels of his success in the
firearm-possession case and (2) the prosecution for escape had not
progressed to an indictment for over a year after the escape, it must
follow that the escape prosecution was motivated solely because of
Wilson’s success in the firearm-possession case. Again, this argument
is belied by the record. After the case had been transferred to Nevada
by the deputy marshals in North Carolina, the person who persisted
in returning the prosecution to North Carolina was Deputy Marshal
Batey from the District of South Carolina. But the beginning of his
efforts to prosecute Wilson in North Carolina preceded Wilson’s suc-
cess in the appeal of his firearm-possession case. While the evidence
supports the conclusion that the escape prosecution was accelerated
following the Fourth Circuit’s decision in the firearm-possession case,
that haste was attributable to the prosecutors’ interest in not having
Wilson returned to the street in view of his perceived dangerousness.
But such a motivation is in furtherance of the public interest, not in
vindication of the personal interests of the prosecutor to punish Wil-
son for succeeding on his appeal.

   In the face of strong probable cause that Wilson committed the
crime of escape, judicial intervention should not deny the community
the benefit of a prosecution unless Wilson can show that he would not
have been prosecuted for escape but for the vindictive motive of pros-
ecutors to punish him for successfully exercising his right of appeal
in the firearm-possession case. Wilson has not carried this heavy bur-
den. We therefore conclude that the district court clearly erred in find-
ing otherwise.

                                   C

   Even though Wilson is unable to demonstrate actual vindictive-
ness, he still could succeed on his claim of vindictive prosecution by
demonstrating that the circumstances of the case support a presump-
tion of vindictiveness and thereby shift to the government the burden
16                     UNITED STATES v. WILSON
of justifying its conduct. To invoke this presumption, Wilson must
point to circumstances surrounding the initiation of the prosecution
and show that they "pose a realistic likelihood of ‘vindictiveness.’"
Blackledge, 417 U.S. at 27. When the circumstances pose such a like-
lihood, a presumption may be warranted even if the defendant has no
direct evidence of an actual retaliatory motive. See United States v.
Williams, 47 F.3d 658, 660 (4th Cir. 1995). But the circumstances in
this case must be sufficiently suggestive of vindictive prosecution that
when similar circumstances are presented in other factual contexts,
the same conclusion would be suggested. See Goodwin, 457 U.S. at
381. Moreover, the circumstances must be evaluated against the back-
ground presumption that charging decisions of prosecutors are made
in the exercise of broad discretion and are presumed to be regular and
proper. See Armstrong, 517 U.S. at 464.

   In this case, the district court concluded that the presumption was
warranted, relying principally on (1) the proximity in time of the
escape prosecution to Wilson’s success in the firearm-possession
appeal, (2) the apparent lack of interest in prosecuting Wilson for
escape for over a year, and (3) the communication between the U.S.
Attorneys in South Carolina and North Carolina. After finding that
"the government does not provide the independent reasons necessary
to thwart the presumption of vindictiveness raised by the defendant,"
the court concluded that the escape prosecution was motivated by vin-
dictiveness.

   The government challenges the district court’s conclusion that a
presumption applied in the circumstances of this case, contending that
"[t]he district court committed legal error by applying a presumption
of vindictiveness to the United States" when "the escape prosecution
was initiated by the [Eastern District of North Carolina], which had
no stake in the firearm conviction obtained in the [District of South
Carolina]" and when "the escape offense prosecuted in the [Eastern
District of North Carolina] was entirely independent of the firearm
offense prosecuted in the [District of South Carolina]." Wilson, on the
other hand, contends that the district court correctly applied a pre-
sumption of vindictiveness, because the "prosecution . . ., initiated
days after his successful appeal and over a year after his erroneous
release, is not a ‘legitimate response’ to the errors of law enforcement
personnel in Nevada who mistakenly released Wilson."
                       UNITED STATES v. WILSON                         17
   At bottom, the circumstances on which Wilson relies to invoke the
presumption of vindictiveness relate to the timing of the indictment
for escape, filed within days of his successful appeal of an unrelated
firearm-possession conviction, and the knowledge of the escape held
by prosecutors for over a year prior to the successful appeal. But also
relevant is the fact that Wilson’s successful appeal resulted in his con-
viction being vacated, rather than merely remanded for a new trial,
such that he was certain to be released from prison much sooner than
if his conviction had been affirmed or sent back for retrial.

   The Supreme Court has noted that each of the decisions in which
it has recognized a presumption of vindictiveness reflects the Court’s
awareness "of the institutional bias inherent in the judicial system
against the retrial of issues that have already been decided." Goodwin,
457 U.S. at 376. In declining to impose a presumption of vindictive-
ness to a prosecutor’s pretrial decision to add charges to an indictment
after a defendant failed to plead guilty to the original charges as antic-
ipated, the Court noted the absence of "the institutional bias against
the retrial of a decided question," which undergirds each of the deci-
sions in which it has deemed a presumption of vindictiveness to be
appropriate. Id. at 383. The Court concluded that this bias against the
redetermination of a previously decided factual question "simply has
no counterpart in [a] case" where the prosecutor has made a decision
adverse to the defendant in the process of preparing for trial. Id. Also
relevant to the Court’s determination that a presumption was unwar-
ranted was the fact that the "prosecutor ha[d] no ‘personal stake’ . . .
and thus no reason to engage in ‘self-vindication.’" Id.

   Because both of these prerequisites to the creation of a presumption
of vindictiveness — that the escape charge had once been prosecuted
and that the prosecutor of the escape charge had a personal stake in
self-vindication — are similarly absent from the charging decision
made in this case, we conclude that the circumstances do not warrant
a generally applicable presumption of vindictiveness based on the
decision to charge Wilson with escape following his successful appeal
of his firearm-possession conviction. Unlike the typical presumption
case, where a defendant’s successful appeal necessitates a retrial on
the same charge, Wilson’s successful suppression of the weapon on
his appeal means he cannot be retried on that charge. Thus, any "insti-
tutional bias against the retrial of a decided question" is by definition
18                      UNITED STATES v. WILSON
absent from this prosecution, which involves only an entirely new
charge with a new set of facts to be adjudged. Although our determi-
nation of whether a presumption is warranted involves only the legal
question of whether the situation involved "pose[s] a realistic likeli-
hood of ‘vindictiveness,’" Blackledge, 417 U.S. at 27, we think that
in the situation where the charging decision was made at a time when
a defendant’s success on appeal would mean that he would be
released from prison within a shorter time, it is at least as likely that
the decision was based on the fear that the defendant would pose a
threat to public safety. Because that possibility is at least as likely, or
even more likely, Wilson is not able to carry his burden of showing
that the prosecutor’s desire to punish him for having successfully
exercised his appellate rights was the likely reason for the timing.

   Moreover, "a change in the charging decision made after an initial
trial is completed is much more likely to be improperly motivated
than is a pretrial decision" because "the prosecutor’s assessment of
the proper extent of prosecution may not have crystallized" until after
a pretrial investigation of a case is fully completed. Goodwin, 457
U.S. at 381. Because the facts giving rise to the escape charge
occurred after the conviction on the firearm-possession charge, this
case bears a strong similarity to Goodwin, where the decision to add
additional charges to an indictment was made before trial but after the
defendant failed to plead as expected. Moreover, like Goodwin, the
facts surrounding the charging decision are different from those in the
typical case in which a presumption of vindictiveness arises. Typi-
cally, in that type of case, at the time the prosecutor initially tried the
defendant the decision was made not to try the defendant on an addi-
tional available charge later brought only after the defendant’s suc-
cessful appeal. In that situation, unlike in Goodwin or here, an
inference may be drawn that the prosecutor’s decisionmaking was
influenced by the only material fact different the second time around
— the defendant’s successful appeal of his original conviction. Here,
there is no "record" to suggest that the prosecutor of the firearm-
possession charge deemed the escape charge unworthy of prosecution
at the time he prosecuted the firearm-possession charge because the
facts of the escape had not yet occurred. As was the Goodwin Court,
we are loathe to invade the zone of prosecutorial discretion without
a demonstration of circumstances that clearly justify the presumption
of a vindictive motive.
                       UNITED STATES v. WILSON                       19
   Finally, but not the least important is the fact that the prosecutor
charged with vindictiveness in this case was different — indeed, she
is in a different office — from the prosecutor who brought the charge
that Wilson successfully appealed. Even if a presumption of vindic-
tiveness could have attached on these facts to a charging decision
made by the U.S. Attorney for the District of South Carolina, we
could not, on this record, impute the improper motivation to the U.S.
Attorney for the Eastern District of North Carolina. Cf. United States
v. Hastings, 126 F.3d 310, 314 (4th Cir. 1997) (declining to impute
the animus of a referring investigative agency to the government offi-
cial who made the decision to prosecute). We especially reject any
contention that such an imputation would be warranted when the cir-
cumstances fail to suggest that the North Carolina U.S. Attorney was
aware that the referring office might have been motivated by a vindic-
tive animus when it requested that Wilson be indicted for escape. To
the contrary, the e-mail sent from the South Carolina U.S. Attorney
indicated a concern that the defendant might soon be on the street and
would thus pose a danger to the community. We see no reason to
assume that this legitimate prosecutorial motive was not taken at face
value. Even if we were to assume that any motive could have been
"transferred" by an e-mail request, we could only assume that the
motive "transferred" was the one expressed, rather than an improper
motive, not evidenced by the e-mail. Moreover, the fact that there was
no connection between the South Carolina case successfully appealed
by Wilson and the North Carolina escape prosecution can only lead
to the conclusion that the attorneys in the North Carolina office had
"no ‘personal stake’ [in Wilson’s successful appeal] . . . and thus no
reason to engage in ‘self-vindication.’" Goodwin, 457 U.S. at 383.

   In sum, we conclude, as a matter of law, that the circumstances
presented in this case do not give rise to a presumption that the escape
charge was prosecuted in North Carolina solely to punish Wilson for
successfully appealing an unrelated conviction obtained by prosecu-
tors from South Carolina. Because of our ruling on the merits, we do
not reach the government’s challenge to the district court’s ruling
ordering discovery.

                                  III

   On his cross-appeal, Wilson challenges venue in the Eastern Dis-
trict of North Carolina. He argues that he escaped in Nevada while in
20                     UNITED STATES v. WILSON
custody of Nevada authorities and therefore the locus delicti was
Nevada. He concludes therefore that under the constitutional mandate
of Article III, Section 2, he could be tried only in Nevada.

   The government has the burden of establishing, by a preponderance
of the evidence, that venue is proper. See United States v. Blecker,
657 F.2d 629, 632 (4th Cir. 1981). And we review the district court’s
determination of venue de novo.

   Venue lies in the State and in the district where the offense was
"committed." U.S. Const. art. III, § 2, cl. 3; Fed. R. Crim. P. 18. A
determination of where an offense is "committed" must be made by
reference to the criminal act proscribed by the statute. See Johnston
v. United States, 351 U.S. 215, 220 (1956). If the statute does not
explicitly provide guidance, the location of the offense for venue pur-
poses "must be determined from the nature of the crime alleged and
the location of the act or acts constituting it." United States v. Ander-
son, 328 U.S. 699, 703 (1946). The focus, however, is on the place,
not on the person, and the defendant need not have been present in
the district where the crime was committed. See Travis v. United
States, 364 U.S. 631, 634 (1961).

   In this case, Wilson was charged with escape under 18 U.S.C.
§ 751(a), which provides:

     Whoever escapes or attempts to escape from the custody of
     the Attorney General or his authorized representative, or
     from any institution or facility in which he is confined by
     direction of the Attorney General, or from any custody
     under or by virtue of any process issued under the laws of
     the United States by any court, judge, or commissioner, or
     from the custody of an officer or employee of the United
     States pursuant to lawful arrest, shall, if the custody or con-
     finement is by virtue of an arrest on a charge of felony, or
     conviction of any offense, be fined under this title or impris-
     oned not more than five years, or both . . . .

Because this statute does not explicitly fix the district in which an
offense occurs, we consider the nature of the crime and the location
of the act (or failure to act) constituting it. Wilson argues that the act
                       UNITED STATES v. WILSON                       21
constituting the crime was his failure, upon release from Nevada
authorities, to place a telephone call to the Federal Bureau of Prisons,
an omission which occurred in the District of Nevada.

   This argument, however, fails to account for the total circum-
stances of Wilson’s escape. At the time Wilson was "released" by
Nevada authorities, he was a prisoner in the constructive custody of
the Federal Bureau of Prisons at Butner, North Carolina. Wilson was
only in Nevada under the terms of the Interstate Agreement on
Detainers Act, and by those terms, he remained in the legal custody
of Butner when he was sent to Nevada on detainer, except with
respect to the charge for which temporary custody was assumed by
Nevada. See 18 U.S.C. app. 2 § 2, art. V(g) (explaining that a trans-
ferred prisoner is "deemed to remain in the custody of and subject to
the jurisdiction of the sending State"). Thus, although Wilson was
physically in the State of Nevada at the time of his escape, he was
legally incarcerated in North Carolina, and after release by Nevada
authorities when Wilson failed to notify federal officials of his
release, as he was obligated to do, he escaped from the constructive
custody of federal authorities in the Eastern District of North Caro-
lina. See id.; cf. United States v. Overaker, 766 F.2d 1326, 1327 (9th
Cir. 1985) (holding that venue was proper in an escape prosecution
in the State where a defendant had failed to report because the defen-
dant "was in the constructive custody of the [State’s] authorities as
soon as he was ordered to report to them").

   Accordingly, Wilson’s "escape[ ] . . . from the custody of the Attor-
ney General or his authorized representative, or from any institution
or facility in which he is confined by direction of the Attorney Gen-
eral," 18 U.S.C. § 751(a), as alleged in the indictment, was from an
institution located in the Eastern District of North Carolina. We there-
fore affirm the district court’s conclusion that venue properly lies in
that district.

                                  IV

   In sum, we affirm the district court’s ruling that venue for Wilson’s
prosecution for escape properly lies in the Eastern District of North
Carolina. We reverse the court’s ruling dismissing the indictment on
the finding that the prosecution was motivated by prosecutorial vin-
22                   UNITED STATES v. WILSON
dictiveness and the conclusion that the circumstances gave rise to a
presumption of vindictiveness. We reinstate the indictment and
remand for further proceedings.

                                AFFIRMED IN PART, REVERSED
                                    IN PART, AND REMANDED